DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Arguments
Regarding 112 rejections
Examiner notes the 112(a) rejection of claim 4 is withdrawn in light of the cancellation of claim 4. 
Examiner further notes the 112(b) rejections of claim 13 with respect to the relative terminology are withdrawn due to the removal of such relative language, however, new 112(b) rejections of claim 13 are necessitated by amendment. 

Regarding prior art rejections,
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “imaging assembly” in claim 9 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “assembly” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “assembly”) is modified by functional language (“to receive ultrasound energy”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “imaging” is merely a functional term which does not provide sufficient structure.
A review of the specification shows that a transducer of a catheter (PGpub [0058]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the plurality of individual subband signals includes a full bandwidth signal and at least a subband signal, wherein a center frequency of the subband signal is a lower or higher frequency than a center frequency of the full bandwidth signal”. The claim appears self-referential in that the plurality of individual subband signals includes a subband signal, therefore, it is unclear how the limitation is narrowed. Examiner recommends amending the claims to recite “wherein the plurality of individual subband signals includes a first subband signal and a second subband signal, wherein the first subband signal is a full bandwidth signal and the second subband signal has a center frequency which is lower or higher than a center frequency of the first subband signal”, or similar in order to avoid any 112(b) issues. Examiner notes for examination purposes, the claim is interpreted in view of the amendment recommended above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US 5549111 A), hereinafter Wright in view of Song (US 6469646 A1), hereinafter Song.
Regarding claim 1,
Wright discloses a pulser (at least fig. 6 (T400) and corresponding disclosure in at least col. 34 lines 20-49) comprising:
	A binary to bipolar converter (at least fig. 10 (T802) and corresponding disclosure in at least col. 34 lines 20-49 which disclose a binary input and the outputs are provided to two DACs one for positive values and one for negative. Thus the output is bipolar since the encoder outputs a positive and negative value accordingly)
	A first 3-bit digital to analog converter (DAC) (at least fig. 10 (T804) and corresponding disclosure in at least Col. 34 lines 20-49 which disclose the choice of only three binary-coded bits is made to minimize the pin count of the IC where the current drive requirements are not great) to convert a first 3-bit digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter (including the 3-bit binary LSB) are provided to the two DACs) to a first analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A second DAC (at least fig. 10 (T806) and corresponding disclosure in at least Col. 34 lines 20-49 which discloses the choice of only three binary-coded bits is made to minimize the pin count of the IC where the current drive requirements are not great) configured to convert a second 3-bit digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter (including the 3-bit binary LSB) are provided to the two DACs) to a second analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A first voltage amplifier (at least fig. 10 (808 and 812) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the first analog output (at least fig. 10 shows the first analog signal from the DAC 804 as an input to the first voltage amplifier)
	A second voltage amplifier (at least fig. 10 (810 and 814) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the second analog output (at least fig. 10 shows the second analog signal from the DAC T806 as an input to the second voltage amplifier)
	And a transformer (at least fig. 8 (816) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9) configured to combine the amplified first analog output (output from 812) and the amplified second analog output (output from 814) and configured to output a multi-frequency pulser signal (Col. 6 line 13-28 which discloses the center frequency of each excitation pulse must vary as a function of scanline over a large frequency range, even for a particular transducer).
Wright additionally discloses other DAC implementations are possible such as thermometer plus R-2R, binary plus R-2R, and so on (Col. 36 lines 15-25), however, it is not clear if such implementations would comprise a 3-bit DAC configured to convert only the 3-bit digital output of the binary to bipolar converter. 
Nonetheless, Song, in a similar field of endeavor involving electronic circuitry, teaches a DAC (at least fig. 1 (15) and corresponding disclosure in at least Col. 2 lines 42-56) comprising an R-2R DAC (at least fig. 2 (25) and corresponding disclosure in at least Col. 2 lines 42-56) for converting only M LSBs and a current mode DAC (at least fig. 2 (30) and corresponding disclosure in at least Col. 2 lines 42-56) for converting N thermometer coded MSBs (see at least fig. 4).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include a DAC as taught by Song in order to achieve a desirable compromise between accuracy and size, and improved differential nonlinearity and integral nonlinearity, reduced layout area, and less power consumption (Song Col. 2 lines 42-56).
Examiner notes in the modified system when the DACs of Wright comprise the architecture as taught by Song, the device would comprise a first DAC (i.e. the R-2R DAC of T804) configured to convert only a first 3-bit digital output (i.e. the first 3-bit binary LSB) of the binary to bipolar convert to a first analog output; and a second DAC (i.e. the R-2R DAC of T806) configured to convert only a second 3-bit digital output (i.e. the second 3-bit binary LSB) of the binary to bipolar converter to a second analog output. Examiner additionally notes that the first voltage amplifier and the second voltage amplifier would amplify all outputs of the DAC including the first and second analog output of the first and second 3-bit DAC and combine all amplified analog outputs including the first and second amplified outputs.

Regarding claim 3,
Wright further discloses wherein the first and second DACs are unipolar DACs (col. 34 lines 20-49 which discloses two DACs one for positive values and one for negative (i.e. are unipolar for positive and negative), respectively). 
Examiner notes in the modified system, the first and second DACs are incorporated into the DACs T804 and T806 and are thus unipolar DACs in correspondence.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wright and Song as evidenced by NPL Bayer (“Anti-aliasing filter”).
Wright further discloses a filter to remove aliasing which is necessarily a low pass filter (at least fig. 10 (T820) and corresponding disclosure in at least col. 35 lines 1-9) configured to pass the pulser signal and reduce second and third harmonics (col. 35 lines 1-9 which disclose the output filter is to reduce aliasing products generated by the DACs. Examiner notes that aliasing products would include second and third harmonics. Examiner notes an anti-alias filter at the output of a DAC is a low pass filter as evidenced by Bayer pg. 1).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright and Song as applied to claim 1 above and further in view of Carickhoff (US 456890 A).
Regarding claim 5,
Wright teaches the elements of claim 1 as previously stated. It appears that the first DAC consumes power only when an input to the first DAC is non-zero, and the second DAC consumes power only when an input to the second DAC is non-zero (Examiner notes that the DAC would not consume  power if the inputs were zero)
Wherein the input to the first DAC is the first 3-bit digital output of the binary to bipolar converter, and the input to the second DAC is the second 3-bit digital output of the binary  to bipolar converter.
Nonetheless, Carickhoff, in a similar field of endeavor involving electrical circuitry, teaches wherein a DAC (at least fig. 1 (36) and corresponding disclosure in at least) consumes power only when an input to the DAC is non-zero (col. 5 lines 45-57 which discloses when input is zero the DAC is disabled)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include power consumption of the DAC as taught by Carickhoff in order to employ power saving when no signal is being input to the system. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Song as applied to claim 1 above and further in view of Shifrin (US 6437216 B1)
Regarding claim 6,
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers are operated as class B with no quiescent current.
Shifrin, in a similar field of endeavor involving ultrasound imaging, teaches a pulser (at least fig. 5 (600) and corresponding disclosure in at least [0052]) comprising a first voltage amplifier (at least fig. 6 (626) and corresponding disclosure in at least [0056] and [0058] which discloses voltage supply notes 646 and 642 which are supplied to the amplifier are connected to voltage sources, thus the amplifier is a voltage amplifier in its broadest reasonable interpretation) configured to amplify a first positive analog signal generated by a DAC (at least fig. 6 (604) and corresponding disclosure in at least [0056]) and a second voltage amplifier (at least fig. 6 (624) and corresponding disclosure in at least [0056] and [0058] which discloses voltage supply notes 644 and 640 which are supplied to the amplifier are connected to voltage sources) configured to amplify a second negative analog signal generated by the DAC (604) 
Wherein the first and second voltage amplifiers are Class B amplifiers with no quiescent current ([0059] which discloses the operational amplifiers separate their output current into positive and negative components using complementary Class B output stages. Examiner notes a Class B amplifier would have no quiescent current). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include Class B amplifiers as taught by Shifrin in order to increase efficiency of the amplification (Shifrin [0006]). Such a modification amounts to merely a simple substitution of one known amplifier for another rendering the claim obvious (MPEP 2143).

Regarding claim 8,
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers each have a cascode configuration. 
Shifrin, in a similar field of endeavor involving ultrasound imaging, teaches a pulser (at least fig. 3 (500) and corresponding disclosure in at least [0031]) a first amplifier (at least fig. 3 (512) and corresponding disclosure in at least [0037]) configured to amplify a first analog signal from a DAC (at least fig. 5 (508) and corresponding disclosure in at least [0034]) and a second amplifier (at least fig. 3 (514) and corresponding disclosure in at least [0037]) configured to amplify a second analog signal from the DAC (508) wherein the first (512) and second (514) amplifiers have a cascode configuration [0044] which discloses the transistors of the amplifiers 512 and 514 comprise two cascode amplifiers)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to  have modified the system of Wright to include cascode amplifiers as taught by Shifrin in order to expand the effective bandwidth of the amplifiers (Shifrin [0044]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Vik et al. (US 5920282 A), hereinafter Vik.
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers are operated as Class AB. 
Vik, in a similar field of endeavor involving pulser systems, teaches a pulser (at least fig. 4 (10) and corresponding disclosure in at least col. 3 lines 2-19) comprising an amplifier (at least fig. 4 (30) and corresponding disclosure in at least col. 3 lines 2-19) is operated as class AB (Col. 2 which discloses the use of a class AB amplifier)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include a class AB amplifier as taught by Vik in order to reproduce a pulse-shaped input accordingly. Such a modification amounts to merely a simple substitution of one known amplifier for another according to the effects desired and renders the claim obvious (MPEP 2143). 
Examiner notes in the modified system, both the first and second amplifiers would operate as class AB in order to provide the desired pulse accordingly. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. (US 20060253031 A1), hereinafter Altmann in view of Wright and Song.
Regarding claim 9,
	Altmann teaches an intravascular ultrasound imaging system (at least fig. 1 (20) and corresponding disclosure in at least [0137]) comprising:
	A pulser ([0160] which discloses an ultrasound driver for driving the ultrasound transducers)
	An imaging assembly (at least fig. 2 (40) and corresponding disclosure in at least [0150]) comprising an ultrasound transducer (40) configured to be energized by a pulser signal ([0160] which discloses ultrasound driver (pulser) for driving the ultrasound transducers) to emit ultrasound energy towards a target blood vessel ([0162]-[0163] which discloses the catheter 28 scans the target structure and further discloses a target structure may refer to a blood vessel)
	Wherein the imaging assembly (40) configured to receive ultrasound energy reflected by the target ([0150] which discloses the  transducers switch to a receiving mode for receiving ultrasound signals reflected from the surrounding tissue and Claim 1 which recites receiving ultrasonic echoes reflected from the target).  
	It is unclear if the pulser includes a binary to bipolar converter, a first digital to analog converter (DAC) to convert a digital output of the binary to bipolar converter to a first analog output, a second DAC to convert a digital output of the binary to bipolar converter to a second analog output, a first voltage amplifier configured to amplify the first analog signal, a second voltage amplifier configured to amplify the second analog signal, and a transformer configured to combine the amplified first analog signal and amplified second analog signal and output a multi-frequency pulser signal.
Nonetheless, Wright, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound system (at least fig. 2A (R-20) and corresponding disclosure in at least Col. 10 lines 57-67) comprising:
A binary to bipolar converter (at least fig. 10 (T802) and corresponding disclosure in at least col. 34 lines 20-49 which disclose a binary input and the outputs are provided to two DACs one for positive values and one for negative. Thus the output is bipolar since the encoder outputs a positive and negative value accordingly)
	A first 3-bit digital to analog converter (DAC) (at least fig. 10 (T804) and corresponding disclosure in at least Col. 34 lines 20-49 which disclose the choice of only three binary-coded bits is made to minimize the pin count of the IC where the current drive requirements are not great) to convert a first 3-bit digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter (including the 3-bit binary LSB) are provided to the two DACs) to a first analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A second DAC (at least fig. 10 (T806) and corresponding disclosure in at least Col. 34 lines 20-49 which discloses the choice of only three binary-coded bits is made to minimize the pin count of the IC where the current drive requirements are not great) configured to convert a second 3-bit digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter (including the 3-bit binary LSB) are provided to the two DACs) to a second analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A first voltage amplifier (at least fig. 10 (808 and 812) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the first analog output (at least fig. 10 shows the first analog signal from the DAC 804 as an input to the first voltage amplifier)
	A second voltage amplifier (at least fig. 10 (810 and 814) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the second analog output (at least fig. 10 shows the second analog signal from the DAC T806 as an input to the second voltage amplifier)
	And a transformer (at least fig. 8 (816) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9) configured to combine the amplified first analog output (output from 812) and the amplified second analog output (output from 814) and configured to output a multi-frequency pulser signal (Col. 6 line 13-28 which discloses the center frequency of each excitation pulse must vary as a function of scanline over a large frequency range, even for a particular transducer).	 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, to include a pulser as taught by Wright in order to provide an improved spatial resolution in the central portion of view while maintaining good imaging performance towards the outer edge regions (Wright col. 2 lines 8-17). Such a modification amounts to merely a simple substitution of one known pulser for another which achieves the same results of providing the necessary driving pulses for operating the transducer and renders the claim obvious (MPEP 2143).

Wright additionally discloses other DAC implementations are possible such as thermometer plus R-2R, binary plus R-2R, and so on (Col. 36 lines 15-25), however, it is not clear if such implementations would comprise a 3-bit DAC configured to convert only the 3-bit digital output of the binary to bipolar converter. 
Nonetheless, Song, in a similar field of endeavor involving electronic circuitry, teaches a DAC (at least fig. 1 (15) and corresponding disclosure in at least Col. 2 lines 42-56) comprising an R-2R DAC (at least fig. 2 (25) and corresponding disclosure in at least Col. 2 lines 42-56) for converting only M LSBs and a current mode DAC (at least fig. 2 (30) and corresponding disclosure in at least Col. 2 lines 42-56) for converting N thermometer coded MSBs (see at least fig. 4).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified, to include a DAC as taught by Song in order to achieve a desireable compromise between accuracy and size, and improved differential nonlinearity and integral nonlinearity, reduced layout area, and less power consumption (Song Col. 2 lines 42-56).
Examiner notes in the modified system when the DACs of Wright comprise the architecture as taught by Song, the device would comprise a first DAC (i.e. the R-2R DAC of T804) configured to convert only a first 3-bit digital output (i.e. the first 3-bit binary LSB) of the binary to bipolar convert to a first analog output; and a second DAC (i.e. the R-2R DAC of T806) configured to convert only a second 3-bit digital output (i.e. the second 3-bit binary LSB) of the binary to bipolar converter to a second analog output. Examiner additionally notes that the first voltage amplifier and the second voltage amplifier would amplify all outputs of the DAC including the first and second analog output of the first and second 3-bit DAC and combine all amplified analog outputs including the first and second amplified outputs.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann, Wright, and Song as applied to claim 9 above and further in view of Satoh (US 20060184023 A1).
Regarding claim 10,
Altmann, as modified, teaches the elements of claim 9 as previously stated. Altmann further teaches further comprising a receiver (40) configured to process said reflected ultrasound energy (Examiner notes when the transducer receives reflected ultrasound energy it necessarily processes it to convert to electrical signals as is understood to those skilled in the art).
Altmann, as modified, fails to explicitly teach wherein the receiver is configured to decompose said reflected ultrasound energy into a plurality of individual subband signals, individually processes said plurality of subband signals, and then reconstitute said plurality of subband signals into one or more imaging signals representing the target blood vessel.
Satoh, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound imaging system comprising a receiver configured to decompose reflected ultrasound energy into a plurality of individual subband signals (at least fig. 20 (DT(0), DS(0), DS(1), DS(2)) and corresponding disclosure in at least [0166]), individually process said plurality of subband signals (at least fig. 20 shows each individual subband signal processed at least by multiplying with a weighting factor by multiplying units (164) and (167) as disclosed in [0165] and [0166]), and then reconstitute said plurality of subband signals into one or more imaging signals (at least fig. 20 (DTOUT) and corresponding disclosure in at least [0166]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified to include processing the reflected ultrasound energy according to Satoh in order to provide a user-desired frequency enhancement effect ([0166]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding ultrasonic frequency enhancement rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the imaging signals generated by performing processing as taught by Satoh would represent the target blood vessel of Altmann.

Regarding claim 13,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Satoh further teaches wherein the plurality of subband signals includes a full-bandwidth signal (DT(0) and [0166] which discloses DT(0) is the original image data) and a subband signal (DS(0), DS(1), DS(2))
Wherein a center frequency of the subband signal is a higher frequency than the center frequency of the full bandwidth signal (See at least fig. 23 (SUB(1), SUB(2), SUB(3) etc). Examiner notes that these Subband signals are generated in the same manner (as disclosed in [0175]-[0177]) as DS(0), DS(1), and DS(2) accordingly as disclosed in [0162]-[0166]), such that Low frequency components (DT(1), DT(2) corresponding to Low(0), and SUB_LOW(1) as depicted in fig. 22) are subtracted thereby leaving higher frequency signals (DS(0), DS(1), and DS(2) corresponding to SUB(1), SUB(2), and SUB(3), respectively and [0021] which discloses band limited image in which spatial frequencies are limited to a higher band than those of the normal ultrasonic images is generated).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann, Wright, Song, and Satoh as applied to claim 10 above and further in view of Ishrak et al. (US 6048312 A), hereinafter Ishrak.
Regarding claim 11,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Satoh further teaches wherein the receiver is configured to reconstitute said plurality of subband signals into one or more imaging signals by combining said individually processed plurality of subband signals (at least fig. 20 (166 and 168) and corresponding disclosure in at least [0166]) however, it is unclear if the combination is a non-linear combination.
Nonetheless, Ishrak, in a similar field of endeavor involving ultrasound imaging teaches non-linearly combining a plurality of ultrasound images to create a composite image (col. 8 lines 52-65 which disclose three B-mode image frames can be combined in a non-linear manner to form a composite image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified, to include non-linearly combining the images as taught by Ishrak in order to form the composite image accordingly. Such a modification amounts to merely a simple substitution of one known combining method for another rendering the claim obvious (MPEP 2143).

Regarding claim 12,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Satoh further teaches wherein the receiver is configured to reconstitute said plurality of subband signals into one or more imaging signals by combining said individually processed plurality of subband signals (at least fig. 20 (166 and 168) and corresponding disclosure in at least [0166])
	It appears the combination is a linear combination, since each image is combined in what appears to be a linear order.
	Nonetheless, Ishrak, in a similar field of endeavor involving ultrasound imaging teaches linearly combining a plurality of ultrasound images to create a composite image (col. 8 lines 52-65 which disclose three B-mode image frames can be combined in a linear manner to form a composite image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified, to include linearly combining the images as taught by Ishrak in order to form the composite image accordingly. Such a modification amounts to merely a simple substitution of one known combining method for another rendering the claim obvious (MPEP 2143).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann, Wright, and Song as applied to claim 9 above as evidenced by NPL Bayer (“Anti-aliasing filter”).
Regarding claim 14,
Altmann, as modified, teaches the elements of claim 9 as previously stated. Wright further teaches that the pulser that was incorporated into Altmann includes a filter to remove aliasing which is necessarily a low pass filter (at least fig. 10 (T820) and corresponding disclosure in at least col. 35 lines 1-9) configured to pass the pulser signal and reduce second and third harmonics (col. 35 lines 1-9 which disclose the output filter is to reduce aliasing products generated by the DACs. Examiner notes that aliasing products would include second and third harmonics. Examiner notes an anti-alias filter at the output of a DAC is a low pass filter as evidenced by Bayer pg. 1)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793